DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20130027873) in view of Shia (US20190045663) and in further view of Guo (CN103687423A).
Regarding claim 1, Chen teaches a variable fin stack (640/650; Fig. 14-15) for a chassis of a portable information handling system (notebook computer - ¶[0035] Fig. 1-2), the variable fin stack comprising: a first array of fins (640a) coupled to a fixed section (610) of the chassis, wherein each fin in the first array of fins has a first height; a second array of fins (650a) coupled to an expandable section (620) of the chassis, wherein each fin in the second array of fins has a second height; a first conduit (642) comprising: a first end coupled to a heat source (¶[0045]) a second end coupled to the first array of fins (see end extending through fins 640a); and a fixed section (see section extending out of fins 640a) coupled to the first end of the first conduit and the second end of the first conduit; and a second conduit (652) comprising: a first end coupled to the a heat source (¶[0045]); a second end coupled to the second array of fins (see end extending through fins 650a); wherein in a compact configuration, the expandable section of the panel is aligned with the fixed section of the panel, wherein each fin in the second array of fins overlaps a first portion of a fin in the first array of fins (see Fig. 14); and an expanded configuration (see Fig. 15), the expandable section of the panel is offset from the fixed section of the panel.
Chen is silent to wherein the first end of the first and second conduits coupled to a cooling plate, the first conduit comprising a fixed section coupled to the first end of the first conduit and the second end of the first conduit and the second conduit comprising a variable section coupled to the first end of the second conduit and the second end of the second conduit.
Shia teaches (see Fig. 1) the first end of the first and second conduits (104 & 106)  coupled to a cooling plate (109), the first conduit comprising a fixed section (rigid portions 104a,104c) coupled to the first end of the first conduit and the second end of the first conduit and the second conduit comprising a variable section (106b) coupled to the first end of the second conduit and the second end of the second conduit, in order to provide conduits which are able to flex and remain thermally coupled from the cold plate to the fins (¶[0033]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the first and second conduits having variable and fixed portions as taught by Shia, in order to provide conduits which are able to flex and remain thermally coupled from the cold plate to the fins (¶[0033]).
While the variable fin stack of Chen appears capable wherein in an expanded configuration, each fin in the second array of fins overlaps a second portion of the fin in the first array of fins less than the first portion, this is not explicitly disclosed.
Guo teaches a variable fin stack (1 & 2; Fig. 3-6) wherein in an expanded configuration (see Fig. 6), each fin in the second array of fins overlaps a second portion of the fin in the first array of fins less than the first portion.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the expanded configuration of Guo, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).  In the instant case, the expanded configuration of Guo provides good heat radiating efficiency (¶[0027]), and thus would be suitable for the variable fin stack of Chen. 
Regarding claim 2, Chen teaches the limitations of claim 1, and Shia further teaches the variable section of the second conduit comprises a flexible section (106b).
Regarding claim 5, Chen teaches the limitations of claim 1, and Chen further teaches the compact configuration corresponds to an information handling system (computer - ¶[0005]) operating in a device mode and the expanded configuration corresponds to the information handling system operating in a workstation mode (this is considered a statement of intended use). 
	Regarding claim 6, Chen teaches the limitations of claim 1, and Chen further teaches the second height is equal to the first height (see heights thereof).
	Regarding claim 7, Chen teaches a chassis of a portable information handling system (notebook computer - ¶[0035] Fig. 1-2), configurable for operating in a workstation mode and a mobile mode, the chassis comprising: a panel comprising a fixed section (610) and an expandable section (620); a first array of fins (640a) coupled to the fixed section of the panel (610), wherein each fin in the first array of fins has a first height; a second array of fins (650a) coupled to the expandable section of the panel (620), wherein each fin in the second array of fins has a second height; a first conduit (642) comprising: a first end coupled to a cooling plate; a second end coupled to the first array of fins; and a fixed section (see section extending out of fins 640a) coupled to the first end of the first conduit and the second end of the first conduit; and a second conduit (652) comprising: a first end coupled to a heat source (¶[0045]); a second end coupled to the second array of fins (see end extending through fins 650a); wherein in a compact configuration (see Fig. 14): the expandable section of the panel is aligned with the fixed portion of the panel; and each fin in the second array of fins overlaps a first portion of a fin in the first array of fins; and an expanded configuration (see Fig. 15).
Chen is silent to wherein the first end of the first and second conduits coupled to a cooling plate, the first conduit comprising a fixed section coupled to the first end of the first conduit and the second end of the first conduit and the second conduit comprising a variable section coupled to the first end of the second conduit and the second end of the second conduit.
Shia teaches (see Fig. 1) the first end of the first and second conduits (104 & 106)  coupled to a cooling plate (109), the first conduit comprising a fixed section (rigid portions 104a,104c) coupled to the first end of the first conduit and the second end of the first conduit and the second conduit comprising a variable section (106b) coupled to the first end of the second conduit and the second end of the second conduit, in order to provide conduits which are able to flex and remain thermally coupled from the cold plate to the fins (¶[0033]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the first and second conduits having variable and fixed portions as taught by Shia, in order to provide conduits which are able to flex and remain thermally coupled from the cold plate to the fins (¶[0033]).
While the variable fin stack of Chen appears capable wherein in an expanded configuration, the expandable section of the panel is offset from the fixed portion of the panel; and each fin in the second array of fins overlaps a second portion of the fin in the first array of fins less than the first portion, this is not explicitly disclosed.
Guo teaches a variable fin stack (1 & 2; Fig. 3-6) wherein in an expanded configuration (see Fig. 6), the expandable section of the panel is offset from the fixed portion of the panel; and each fin in the second array of fins overlaps a second portion of the fin in the first array of fins less than the first portion.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the expanded configuration of Guo, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).  In the instant case, the expanded configuration of Guo provides good heat radiating efficiency (¶[0027]), and thus would be suitable for the variable fin stack of Chen. 
Regarding claim 8, Chen teaches the limitations of claim 7, and Shia further teaches the variable section of the second conduit comprises a flexible section (106b).
Regarding claim 9, Chen teaches the limitations of claim 7, and Shia further teaches the variable section of the second conduit comprises an expandable section (106b).
Regarding claim 10, Chen teaches the limitations of claim 7, and Chen further teaches the compact configuration corresponds to an information handling system (computer - ¶[0005]) operating in a device mode and the expanded configuration corresponds to the information handling system operating in a workstation mode (this is considered a statement of intended use). 
	Regarding claim 11, Chen teaches the limitations of claim 7, and Chen further teaches the second height is equal to the first height (see heights thereof).
Regarding claim 12, Chen teaches the limitations of claim 7, and Chen further teaches the panel is a bottom panel (620).
Regarding claim 13, Chen teaches a portable information handling system (notebook computer - ¶[0035] Fig. 1-2), comprising: a chassis comprising: a panel comprising a fixed section (610) and an expandable section (620); a first array of fins (640a) coupled to the fixed section of the panel (610), wherein each fin in the first array of fins has a first height; a second array of fins (650a) coupled to the expandable section of the panel (620), wherein each fin in the second array of fins has a second height; a first conduit (642) comprising: a first end coupled to a heat source (¶[0045]); a second end coupled to the first array of fins; and a fixed section (see section extending out of fins 640a) coupled to the first end of the first conduit and the second end of the first conduit; and a second conduit (652) comprising: a first end coupled to the a heat source (¶[0045]); a second end coupled to the second array of fins (see end extending through fins 650a); and a section coupled to the first end of the second conduit and the second end of the second conduit; wherein in a compact configuration: the expandable section of the panel is aligned with the fixed portion of the panel; and each fin in the second array of fins overlaps a first portion of a fin in the first array of fins; and an expanded configuration.
Chen is silent to wherein the first end of the first and second conduits coupled to a cooling plate, the first conduit comprising a fixed section coupled to the first end of the first conduit and the second end of the first conduit and the second conduit comprising a variable section coupled to the first end of the second conduit and the second end of the second conduit.
Shia teaches (see Fig. 1) the first end of the first and second conduits (104 & 106)  coupled to a cooling plate (109), the first conduit comprising a fixed section (rigid portions 104a,104c) coupled to the first end of the first conduit and the second end of the first conduit and the second conduit comprising a variable section (106b) coupled to the first end of the second conduit and the second end of the second conduit, in order to provide conduits which are able to flex and remain thermally coupled from the cold plate to the fins (¶[0033]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the first and second conduits having variable and fixed portions as taught by Shia, in order to provide conduits which are able to flex and remain thermally coupled from the cold plate to the fins (¶[0033]).
While the variable fin stack of Chen appears capable of, in an expanded configuration: panel; and the expandable section of the panel is offset from the fixed portion of the panel; and each fin in the second array of fins overlaps a second portion of the fin in the first array of fins less than the first portion.
Guo teaches a variable fin stack (1 & 2; Fig. 3-6) wherein in an expanded configuration (see Fig. 6), panel; and the expandable section of the panel is offset from the fixed portion of the panel; and each fin in the second array of fins overlaps a second portion of the fin in the first array of fins less than the first portion.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the expanded configuration of Guo, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).  In the instant case, the expanded configuration of Guo provides good heat radiating efficiency (¶[0027]), and thus would be suitable for the variable fin stack of Chen. 
Regarding claim 14, Chen teaches the limitations of claim 13, and Shia further teaches   the variable section of the second conduit comprises a flexible section (106b).
Regarding claim 17, Chen teaches the limitations of claim 16, and Chen further teaches the compact configuration corresponds to an information handling system (computer - ¶[0005]) operating in a device mode and the expanded configuration corresponds to the information handling system operating in a workstation mode (this is considered a statement of intended use). 
Regarding claim 18, Chen teaches the limitations of claim 13, and Chen further teaches   the second height is equal to the first height (see heights thereof). 
Regarding claim 19, Chen teaches the limitations of claim 13, and Chen further teaches   the panel comprises a bottom panel (620).
Regarding claim 20, Chen teaches the limitations of claim 13, and Chen as modified further teaches   the second end of the second conduit is coupled to the panel; and configuring the expandable section of the panel offset from the fixed section of the panel withdraws the second array of fins from the first array of fins (see modification above). 
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20130027873) in view of Shia (US20190045663) and in further view of Guo (CN103687423A) and in further view of Dong (WO2018196410).
Regarding claims 4 and 16 Chen teaches the limitations of claim 1/13, and Chen does not teach each fin in the second array of fins is in contact with a fin in the first array of fins.
Dong teaches each fin in the second array of fins is in contact with a fin in the first array of fins (102 & 202; Fig. 4-5 & Page 32), in order to improve heat dissipation and provide means to adjust the fins between a closed and expanded configuration (Page 32). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the contact coupling of Dong, in order to improve heat dissipation and provide means to adjust the fins between a closed and expanded configuration (Page 32).
Response to Arguments
Applicant's arguments filed 9/06/2022 have been fully considered but they are not persuasive. 
Applicant argues Chen as modified does not teach a fixed section and an expandable section such that, when in an expanded configuration, the expandable section is offset from the fixed section.  Rather, Applicant argues, Chen discloses a system with a main body and a rotating base that can rotate relative to the main body.  Applicant concludes the rotating body of Chen does not equate to an expandable section of a panel being offset from a fixed section of the panel.
Examiner respectfully traverses this argument.   Examiner first contends that in both the compact and expanded condition, the expandable section of the panel is offset from the fixed section, as there is a space therebetween, and thus meets the limitation regardless of how it is moved.  Second, when rotated, the expandable section of the panel is offset to a larger degree than in the compact configuration.   The claim does not preclude the offset from being made by rotation, as suggested by Applicant, nor does Applicant provide any reasoning or analysis as to how the rotation does not equate to creating an offset.  Rather, Examiner contends the expandable section of Chen meets the broadest reasonable interpretation of the panel being “offset” in the expanded configuration. 
For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763